

114 HR 6314 IH: Commission on the Removal of Mexican-Americans to Mexico Act
U.S. House of Representatives
2016-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6314IN THE HOUSE OF REPRESENTATIVESNovember 14, 2016Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a commission to study the removal of Mexican-Americans to Mexico during 1929–1941, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Commission on the Removal of Mexican-Americans to Mexico Act. 2.Findings; purpose (a)FindingsCongress finds the following:
 (1)From 1929 through 1941, Federal, State, and local Government authorities and certain private sector entities throughout the United States undertook an aggressive program to forcibly remove individuals of Mexican ancestry from the United States.
 (2)As many as 1,200,000 individuals of Mexican ancestry who were United States citizens were forcibly removed to Mexico.
 (3)These men, women, and children were removed outside the United States in response to public pressure to curtail the employment of Mexican-Americans, most of whom were United States citizens or residing legally in the United States, during the Depression.
 (4)Massive raids were conducted on Mexican-American communities, and many of the people who were removed were never able to return to the United States, their country of birth.
 (5)These raids targeted individuals of Mexican ancestry, even when such individuals were United States citizens or permanent legal residents.
 (6)These raids also separated such United States citizens and permanent legal residents from their families and deprived them of their livelihoods and constitutional rights.
 (7)No official inquiry into this matter has been made. (b)PurposeIt is the purpose of this Act to establish a fact finding commission to determine whether United States citizens and permanent legal residents were forcibly removed to Mexico from 1929 to 1941 in violation of law as a result of past directives of Federal, State and local governments and the impact of such removal on those individuals, their families, and the Mexican-American community in the United States, and to recommend appropriate remedies.
 3.Establishment of CommissionThere is established a commission to be known as the Commission on the Removal of Mexican-Americans to Mexico. 4.Duties of the CommissionThe Commission shall—
 (1)review the facts and circumstances surrounding the removal of certain United States citizens and permanent legal residents to Mexico from 1929 to 1941, and the impact of such actions on these individuals, their families, and the Mexican-American community in the United States;
 (2)review past directives of Federal, State, and local governments that required the removal of these individuals to Mexico and any other information related to these directives; and
 (3)submit to Congress a written report of its findings and recommendations. 5.Membership (a)Number and AppointmentThe Commission shall be composed of seven members, who shall be appointed within 90 days after the date of the enactment of this Act as follows:
 (1)Three members appointed by the President. (2)Two members appointed by the Speaker of the House of Representatives, in consultation with the minority leader of the House of Representatives.
 (3)Two members appointed by the President pro tempore of the Senate, in consultation with the minority leader of the Senate.
 (b)QualificationsMembers appointed under subsection (a) shall possess knowledge or expertise related to human rights, civil rights, immigration, labor, business, or other pertinent qualifications.
 (c)Term of OfficeEach member shall be appointed for the life of the Commission. (d)QuorumFour members of the Commission shall constitute a quorum, but a lesser number may hold hearings.
 (e)Initial MeetingThe initial meeting of the Commission shall be called by the President within one hundred and twenty days after the date of the enactment of this Act, or within thirty days after the date on which legislation is enacted making appropriations to carry out this Act, whichever is later.
 (f)Chairperson and Vice ChairpersonThe Commission shall elect a chairperson and vice chairperson from among its members. The term of office of each shall be for the life of the Commission.
 (g)VacanciesA vacancy in the Commission shall not affect its powers and shall be filled in the same manner in which the original appointment was made.
			6.Powers
			(a)Hearings
 (1)In GeneralThe Commission or on the authorization of the Commission, any subcommittee or member thereof, may for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission or any subcommittee or member considers appropriate.
 (2)LocationThe Commission may hold public hearings in any city of the United States that it finds appropriate. (b)Subpoena Power (1)In GeneralThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter under investigation by the Commission which the Commission is empowered to investigate by this Act.
 (2)Failure to Obey a SubpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where such person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.
 (3)Service of SubpoenaA subpoena of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.
 (4)Service of ProcessAll process of any court to which application is made under paragraph (2) may be served in the judicial district in which the person required to be served resides or may be found.
 (c)Obtaining Official DataThe Commission may secure directly from any department or agency of the United States, or from any State or local government, information necessary to enable it to carry out this Act. Upon request of any member, the head of such department or agency shall furnish such information to the Commission.
 (d)Contract AuthorityTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may contract with and compensate government and private agencies or persons for any services, supplies, or other activities necessary to enable the Commission to carry out its duties under this Act.
			7.Staff
 (a)In GeneralThe Commission may appoint and fix the pay of such additional staff as it considers appropriate. (b)Applicability of Certain Civil Service LawsAny staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
 (c)Experts and ConsultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (d)Administrative Support ServicesUpon request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its duties under this Act.
 8.ReportThe Commission shall submit to Congress a written report not later than the date which is one year after the date of the initial meeting called pursuant to section 5(d) of this Act. The report shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for legislative actions that the Commission considers appropriate.
 9.TerminationThe Commission shall terminate 30 days after submitting the report under section 8. 10.DefinitionsIn this Act:
 (1)CommissionThe term Commission means the Commission on the Removal of Mexican-Americans to Mexico established under section 3. (2)MemberThe term member means a member of the Commission.
 (3)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other commonwealth, possession, or territory of the United States.
			